  Case 2:18-cv-07670-CAS-PLA Document 19 Filed 03/22/19 Page 1 of 4 Page ID #:132

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES - GENERAL
   Case No.       2:18–CV–07670–CAS–PLA           Date                     March 22, 2019
   Title
                  REX SCHELLENBERG V. THE CITY OF LOS ANGELES



   Present: The Honorable         CHRISTINA A. SNYDER
        CATHERINE JEANG                               Not Present                      N/A
           Deputy Clerk                        Court Reporter / Recorder             Tape No.

           Attorneys Present for Plaintiffs:                Attorneys Present for Defendants:
                         N/A                                                N/A
   Proceedings:           MOTION TO EXTEND TIME TO FILE ANSWER (Dkt. [ 14 ],
                          filed February 7, 2019)

  I.     INTRODUCTION & BACKGROUND
      The Court finds this motion appropriate for decision without oral argument. Fed.
R. Civ. P. 78; C.D. Cal. Local Rule 7-15. Accordingly, the hearing date of March 25,
2019, is vacated, and the matter is hereby taken under submission.
       On September 3, 2018, plaintiff Rex Schellenberg filed this action against
defendant, the City of Los Angeles (the “City”). Dkt. 1 (“Compl.”). Plaintiff, a
“chronically homeless and disabled individual,” alleges that on or about July 14, 2017,
employees of the City unlawfully took plaintiff’s property. See generally id. Plaintiff
states claims for (1) an unreasonable seizure, in violation of the Fourth Amendment and
42 U.S.C. § 1983; (2) an unlawful taking, in violation of the Fifth Amendment and 42
U.S.C. § 1983; (3) a violation of plaintiff’s right to due process of law, brought under the
Fourteenth Amendment and 42 U.S.C. § 1983; (4) a violation of the Americans with
Disabilities Act, 42 U.S.C. § 12101 et seq.; (5) a violation of the Unruh Civil Rights Act,
Cal. Civ. Code § 51; (6) a violation of the Bane Civil Rights Act, Cal. Civ. Code § 52.1;
and (7) a violation of Cal. Civ. Code § 2080 et seq..

       On December 17, 2018, the parties stipulated to extend defendant’s time to answer
the complaint to January 22, 2019. Dkt. 12. On January 18, 2019, plaintiff filed a “First
Amended Complaint” against defendants. Dkt. 13 (“FAC”). The FAC alleges additional
dates on which defendant’s employees purportedly seized plaintiff’s property, namely on
July 10, 2018, September 6 and 19, 2018, and on October 23, 2018. FAC ¶¶ 27–29, 33–
34. Previously, on or about November 7, 2018, plaintiff had submitted a Government
CV-549 (01/18)                         CIVIL MINUTES - GENERAL                              Page 1 of 4
    Case 2:18-cv-07670-CAS-PLA Document 19 Filed 03/22/19 Page 2 of 4 Page ID #:133

                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES - GENERAL
    Case No.     2:18–CV–07670–CAS–PLA           Date                 March 22, 2019
    Title
                 REX SCHELLENBERG V. THE CITY OF LOS ANGELES

Claim to the City Clerk regarding these events. Mot. at 4. This claim was denied. Id.;
Opp’n at 7.1

       On February 7, 2019, defendant filed a motion to extend time to file an answer,
and to strike the first amended complaint. Dkt. 14 (“Mot.”). Plaintiff filed an opposition
to defendant’s motion on March 4, 2019. Dkt. 16 (“Opp’n”). On March 11, 2019,
defendant filed a reply brief. Dkt. 17 (“Reply”). 2

II.      DISCUSSION
       Defendant moves (1) for an extension of time to file its answer to plaintiff’s
complaint and (2) to strike plaintiff’s first amended complaint because it is a
supplemental pleading, for which plaintiff failed to received leave of court to file. Mot.
at 5. Defendant argues that, because three of the events alleged in the FAC occurred after
plaintiff filed its initial complaint, and because plaintiff filed his claim, with regard to
these later events, with the City Clerk after plaintiff filed his initial complaint, the Court
should strike the first amended complaint. Id. at 7, 9. Defendant specifically contends
that plaintiff’s filing of the first amended complaint violates Federal Rule of Civil
Procedure 15(d) and the Government Claims Act, Cal Gov’t Code §§ 915(a), 911.2(a),
945.4. Id. Defendant also requests that the Court extend the time for defendant to
respond to plaintiff’s initial complaint until April 8, 2019. Id. at 7. In response, plaintiff
argues that he has filed an amended complaint, and therefore, “[b]ecause there is no
responsive pleading to date, plaintiff did not need to seek leave of the Court to file his
amended complaint.” Opp’n at 4. Plaintiff further requests the Court to direct defendant
to respond to the first amended complaint within seven days of the Court’s ruling on this
motion. Id. at 8.


1
       The parties do not indicate when plaintiff filed his claim regarding the July 2017
incident with the City, as required by the Government Claims Act. However, defendant
does not appear to contest that this occurred.
2
       Plaintiff also filed an objection to defendant’s reply on March 12, 2019, alleging
that defendant made improper allegations about plaintiff’s initial complaint. Dkt. 18
(“Obj.”). The Court does not rely on this brief, as it constitutes an improperly filed sur-
reply. See L.R. 7-10 (“Absent prior written order of the Court, the opposing party shall
not file a response to the reply.”).
CV-549 (01/18)                       CIVIL MINUTES - GENERAL                           Page 2 of 4
    Case 2:18-cv-07670-CAS-PLA Document 19 Filed 03/22/19 Page 3 of 4 Page ID #:134

                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES - GENERAL
    Case No.     2:18–CV–07670–CAS–PLA           Date                March 22, 2019
    Title
                 REX SCHELLENBERG V. THE CITY OF LOS ANGELES

       Federal Rule of Civil Procedure 15 distinguishes between amended complaints and
supplemental pleadings. “The former relate to matters that occurred prior to the filing of
the original pleading and entirely replace the earlier pleading; the latter deal with events
subsequent to the pleading to be altered and represent additions to or continuations of the
earlier pleadings.” 6A Charles Alan Wright et al., Federal Practice & Procedure § 1504
(3d ed., 2018). Under Rule 15(a), “[a] party may amend its pleading once as a matter of
course within: (A) 21 days after serving it, or (B) if the pleading is one to which a
responsive pleading is required, 21 days after service of a responsive pleading or 21 days
after service of a motion under Rule 12(b), (e), or (f), whichever is earlier.” Fed. R. Civ.
P. 15(a) (emphasis added). Conversely, a plaintiff must receive leave of court to file a
supplemental pleading. Fed. R. Civ. P. 15(d) (“On motion and reasonable notice, the
court may, on just terms, permit a party to serve a supplemental pleading . . .”).

       In this case, plaintiff titles his augmented pleading as an “amended complaint” See
FAC at 1. In reality, it is a supplemental pleading: it alleges three new events, each of
which occurred after the date this action was filed. Id. ¶¶ 27–29, 33–34. However, the
fact remains that defendant demonstrates no cognizable prejudice with regard to the
supplemental complaint. Although plaintiff now seeks to include three additional
incidents, which may expand discovery, the fact remains that the supplemental pleading
does not change plaintiff’s theory of the case. In these circumstances, while plaintiff was
required to obtain leave of the Court before he filed his supplemental pleading—indeed,
even if it the subsequent pleading were deemed to be an amended complaint, leave would
have been required because plaintiff filed the amendment more than 21 days after service,
see Fed. R. Civ. P. 15(a)— the fact remains that the Court would have granted leave to
file the complaint, whether construed as an amended complaint or a supplemental
complaint, had plaintiff made the appropriate motion.3


3
       The fact that the City denied plaintiff’s government claim before plaintiff filed the
supplemental pleading demonstrates that plaintiff “substantially complied” with his
obligations under the Government Claims Act. Plaintiff “satisfied the purpose behind the
requirement—to give the entity the opportunity to investigate and settle the claim before
suit was brought.” State of California v. Superior Court (Bodde), 32 Cal. 4th 1234, 1244
(2004) (approving numerous cases involving prematurely-filed complaints and technical
filing defects where plaintiffs demonstrated “substantial[] compliance with the claim
presentation requirement”).
CV-549 (01/18)                      CIVIL MINUTES - GENERAL                           Page 3 of 4
  Case 2:18-cv-07670-CAS-PLA Document 19 Filed 03/22/19 Page 4 of 4 Page ID #:135

                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES - GENERAL
   Case No.      2:18–CV–07670–CAS–PLA           Date               March 22, 2019
   Title
                 REX SCHELLENBERG V. THE CITY OF LOS ANGELES

      Similarly, to the extent that defendant seeks to respond to the complaint, and the
supplement there to, the Court GRANTS defendant’s request to extend the deadline by
which they are to respond to April 8, 2019.

       The Court admonishes the parties that, in the future, they should act with the
civility required by the Codes of Professional Conduct.

III.     CONCLUSION
      For the foregoing reasons, the Court DENIES defendant’s request to strike the
FAC. The Court GRANTS defendant’s request to extend the deadline by which to
respond to plaintiff FAC to April 8, 2019.



         IT IS SO ORDERED.

                                                                              :
                                                 Initials of           SMO
                                                 Preparer




CV-549 (01/18)                      CIVIL MINUTES - GENERAL                             Page 4 of 4
